1    ERIN J. RADEKIN
     Attorney at Law - SBN 214964
2
     1001 G Street, Suite 107
3    Sacramento, California 95814
     Telephone: (916) 504-3931
4    Facsimile: (916) 447-2988
5
     Attorney for Defendant
6    ROBERT CARRILLO
7

8                           IN THE UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,           )                 2:12-CR-0185 TLN
12                                       )
                             Plaintiff,  )                 STIPULATION AND ORDER
13
                                         )                 TO CONTINUE STATUS
14   v.                                  )                 CONFERENCE
                                         )
15                                       )
     ROBERT CARRILLO, et al.,            )
16
                                         )
17                           Defendants. )
     __________________________________ )
18

19
                                              STIPULATION
20
            Plaintiff, United States of America, by and through its counsel, Assistant United States
21

22   Attorney Jason Hitt, and defendant, Robert Carrillo, by and through his counsel Erin J. Radekin,

23   agree and stipulate to vacate the date set for status conference, January 16, 2020 at 9:30 a.m., in
24
     the above-captioned matter, and to continue the status conference to April 23, 2020 at 9:30 a.m.
25
     in the courtroom of the Honorable Troy L. Nunley.
26
            The reason for this request is that Ms. Radekin was recently substituted as counsel of
27

28   record for Mr. Carrillo, on September 30, 2019. and needs additional time to complete review of



                                              Stipulation and Order - 1
1    the approximately 2000 pages of discovery and transcripts of the hearing on the motion to enjoin
2
     prosecution, investigation, and other defense preparation. The Court is advised that the
3
     government concurs with this request and has authorized Ms. Radekin to sign this stipulation on
4

5
     his behalf.

6           The parties further agree and stipulate that the time period from the filing of this
7    stipulation until April 23, 2020 should be excluded in computing time for commencement of trial
8
     under the Speedy Trial Act, based upon the interest of justice under 18 U.S.C. §
9
     3161(h)(7)(B)(iv), and Local Code T4, to allow reasonable time necessary for effective defense
10

11   preparation. It is further agreed and stipulated that the ends of justice served in granting the

12   request outweigh the best interests of the public and the defendant in a speedy trial.
13
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
14
     IT IS SO STIPULATED
15
     Dated: January 14, 2020                               MCGREGOR W. SCOTT
16
                                                           United States Attorney
17
                                                            /s/ Jason Hitt
18                                                         JASON HITT
19
                                                           Assistant United States Attorney

20   Dated: January 14, 2020                               /s/ Erin J. Radekin
                                                           ERIN J. RADEKIN
21                                                         Attorney for Defendant
22                                                         ROBERT CARRILLO

23                                                 ORDER
24
            For the reasons set forth in the accompanying stipulation and declaration of counsel, the
25
     status conference date of January 16, 2020 at 9:30 a.m. is VACATED and the above-captioned
26
      matter is set for status conference on April 23, 2020 at 9:30 a.m. The Court finds excludable
27

28   time in this matter through April 23, 2020 under 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code



                                              Stipulation and Order - 2
1    T4, to allow reasonable time necessary for effective defense preparation. For the reasons
2
     stipulated by the parties, the Court finds that the interest of justice served by granting the request
3
     outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§
4

5
     3161(h)(7)(A), (h)(7)(B)(iv).

6    IT IS SO ORDERED.
7    Dated: January 14, 2020
8
                                                             Troy L. Nunley
9                                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               Stipulation and Order - 3
